DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted November 30, 2011 and December 8, 2001, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 1 is objected to because of the following informalities: “the inner space” in the last line should be “the interior space” to be consistent with “an interior space” in the 4th line.  Appropriate correction is required.
6.	Claims 3, 4, and 11 are objected to because of the following informalities:  the claims recite “the coolant flow path” but because Claim 1 recites “at least one coolant flow path”, this could be interpreted as either a typographical error or an issue of lack of antecedent basis, but the former seems more likely.  The Office will interpret this limitation as “at least one coolant flow path” to advance prosecution.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “at least one sidewall” and then further defines “the sidewall” as having a coolant flow path and at least one injection hole.  It may simply be that “the sidewall” lacks antecedent basis.  However, Claim 3 recites that “the sidewall includes a plurality of sidewalls, including an upper wall, a lower wall, a left wall and a right wall” (and Claims 4-6 and 8 also recite “the sidewall”).  It could be that the claimed “at least one sidewall” which is then referred to as “the sidewall” encompasses the whole housing body as a collective “the sidewall” which is then further defined in Claim 3 as individual sidewalls forming a plurality of sidewalls, but because “at least one sidewall” is claimed and then “the sidewall” is claimed, the scope of the claim is unclear and, accordingly, the claim is indefinite. To advance prosecution, “the sidewall” in Claims 1 and 3 will be interpreted as “the at least one sidewall”.  Claims 2-12 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 4-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck US PG Publication 2007/0259258.
Regarding Claims 1 and 10, Buck discloses a battery pack (see Fig. 6, meeting Claim 10) comprising two or more battery modules 200 having a plurality of secondary batteries (cells) 212 and a module housing (case) 202 having at least one sidewall (the collective sidewall of 202 includes a plurality of sidewalls including an upper wall, a lower wall, a left wall and a right wall) and configured to accommodate the cell assembly in an interior space (pocket portions) 204 defined by the at least one sidewall, the right wall sidewall or left wall sidewall having at least one coolant flow path (formed in conjunction with fins 214, which are blown upon by a fan that provides cooling air), at least one injection hole being positioned in an outer surface of the upper wall sidewall so as to extend to and communicate with the inner space (since the two injection holes inject foam 18 into the case through a sidewall) (see Figs 5-6; paras 0036-0039).
Regarding Claims 4 and 8, two or more coolant flow paths are defined in the sidewall, each flow path being defined by a sidewall and selected fins 214, and wherein a rib structure 214 (an additional fin not being included in the “coolant flow path” structure, see annotated Fig below) extending from the outer 204) is positioned between the two or more coolant flow paths, and each coolant flow path extends through both a front and rear end of the sidewall, the coolant flow path having an inlet (simply the part where the air from the fan enters the flow path, see Fig. 6) formed at the front end of the sidewall such that the coolant air flows therethrough and an outlet at the rear end of the sidewall so that coolant flows out therethrough. 

    PNG
    media_image1.png
    642
    924
    media_image1.png
    Greyscale

Regarding Claim 5, the module housing further includes a guide groove recessed within an inner surface of the sidewall, the guide groove extending longitudinally along the sidewall since each fin (or rib) 214 extends through a guide groove recessed within an inner surface of the sidewall, extending longitudinally along the sidewall. 
Regarding Claim 11, Fig. 6 shows wherein the two or more battery modules 200 are provided such that the coolant flow path of a first one of the two or more battery modules and the coolant flow path of a second one of the two or more battery modules are fluidly connected to each other (see arrows).  
Regarding Claim 12, claims 21-27 of Buck disclose a vehicle comprising said battery pack. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG Publication 2007/0259258, as applied to Claim 1, and further in view of Guener US PG Publication 2011/0244299.
Regarding Claim 2, Buck discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Buck discloses that the foam 18 disposed in the interior space of the module housing between the cell assembly and an inner surface of the module housing, the foam surrounding and securing the battery cells 212 and fins 214 being polyurethane, and teaches that the foam allows for improved heat transfer coefficients due to the elimination of insulation layers formed by dead air gaps (see e.g paras 0032-0033 and 0038) but Buck fails to specifically disclose that polyurethane is a thermally conductive material (although the skilled artisan recognizes that polyurethane has some, if minimal, 
10.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being obvious over Buck US PG Publication 2007/0259258, as applied to Claim 1.
Regarding Claim 3, Buck discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Buck discloses that the at least one sidewall includes a plurality of sidewalls including an upper wall, a lower wall, a left wall and a right wall, wherein the coolant flow path is defined in a first one of the sidewalls, the first one being either the upper wall, the a lower wall, the left wall or the right wall (in Fig. 5 it is in the left wall and/or the right wall), and wherein the injection hole is located in the upper wall.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the injection holes of Buck on the same right or left first sidewall of Buck in order to ensure the foam extends well around the fins 214 by filling through the same side as the fins since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 9, Buck shows in Fig. 5 that the at least one injection hole includes two or more of the injection holes spaced apart from each other by a predetermined interval along a longitudinal dimension of the module housing (as opposed to being spaced apart in an up-down dimension).  The rejection of Claim 3, which is incorporated herein in its entirety, lays out the obviousness to incorporate the injection .
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG Publication 2007/0259258, as applied to Claim 1, and further in view of Bachmann US Patent 3,110,633.
Regarding Claim 6, Buck discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Buck fails to specifically disclose a backflow prevention member located at an inner surface of the sidewall in which the injection hole is located, the backflow prevention member having a cover configured to open the injection hole only in an inward direction.  However, Bachmann discloses a battery module comprising a cell assembly (storage battery) 16 having a plurality of secondary batteries (“storage battery” is synonymous with “rechargeable battery) and having at least one injection hole being positioned in an outer surface of a sidewall (extending through 29) wherein the injection hole has a valve configuration having a member located on an inner surface of the sidewall in which the injection hole is located, the member having a cover (valve disk) 37 configured to open the injection hole only in an inward direction and recites that this allows for control of the fluid input into the housing (see Col 4, lines 28-49).  Although Bachmann does not call this member a backflow prevention member, the skilled artisan would understand that the member would prevent backflow based on its mechanism of closing at least in the case where the interior conditions move the bellows to close the valve disk when needed, and the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a flow control apparatus in the battery module of Buck having a backflow prevention member located at an inner surface of the sidewall in which the injection hole is located, the backflow prevention member having a cover configured to open the injection hole only in an inward direction since Bachmann teaches that this allows for control of flow of material into a battery module.  
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG Publication 2007/0259258, as applied to Claim 1, and further in view of Juventin US PG Publication 2018/0287112.
Regarding Claim 7, Buck discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Buck discloses that the foam 18 is injected into the casing through openings (para 0038) but fails to specifically disclose a stopper configured to seal the injection hole to prevent an external substance from entering the module housing.  However, Juventin discloses that when resin is injected through openings into a battery case, closing plugs (i.e. stoppers) are provided to block or close said openings 218/219 (paras 0045, 0142, 0146).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a stopper configured to close the injection hole to prevent an external substance from entering the module housing of Buck because Juventin teaches that such openings should be closed by such a device.  Although Juventin does not recite that the stopper seals the injection hole, Juventin teaches the importance of sealing the housing structure with e.g. a gasket and so it would have been obvious to use the plugs to seal the openings of Buck modified by Juventin in order to ensure that the openings are truly closed.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).  Although the references do not say that external substances are prevented from entering the module housing, this is seen as an intended use of which the prior art is capable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729